Hascall, J.
A careful reading of the testimony forces the conclusion that the verdict is palpably against the weight of evidence, and made to punish the defendant. This view is borne out by the positive statements of an entirely disinterested witness who saw the plaintiff fall before the car passed and without reaching the car, and by three other disinterested witnesses who testify of her admissions, directly after the accident, that she turned her ankle, slipped and fell while on her way from the curb . out to the car.
The defendant has a good exception in the refusal, upon motion, to direct a verdict, which motion, we think, should have been granted, upon all the evidence, which establishes the preponderance clearly in defendant’s favor.
Judgment and order should be reversed and new trial ordered, with costs to appellant to abide the event.
O’Dwyer, J., concurs.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.